DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  
“a seizure monitoring device implantable between the scalp and cranium of a subject's head” in lines 1-2 should be written “a seizure monitoring device configured to be implanted between the scalp and the cranium of a subject's head”
“the electrodes” in lines 7-8 and 10 should be written “the plurality of electrodes”
Appropriate correction is required.
Claim 4 objected to because of the following informalities:  
“the implantable body of elastomeric material” in lines 1-2 should be written “the implantable body comprising elastomeric material”
Appropriate correction is required.
Claim 8 objected to because of the following informalities:  
“the implantable body is adapted to extend” in lines 1-2should be written “the implantable body is configured to extend”
Appropriate correction is required.
Claim 11 objected to because of the following informalities:  
“a first pair of electrodes adapted to locate” in line 2 should be written “a first pair of electrodes configured to be located”
“a second pair of electrodes adapted to locate” in line 3 should be written “a second pair of electrodes configured to be located”
Appropriate correction is required.
Claim 13 objected to because of the following informalities:  
“the electrodes” in lines 1-2 should be written “the plurality of electrodes”
Appropriate correction is required.
Claim 19 objected to because of the following informalities:  
“elastomeric material” in line 3 should be written “the elastomeric material”
Appropriate correction is required.
Claim 20 objected to because of the following informalities:  
“cranium” in line 3 should be written “the cranium”
“the implantable body extends is configured to extend” in line 4 should be written “the implantable body is configured to extend”
“the electrodes” in line 7 should be written “the plurality of electrodes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one electrode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as “the plurality of electrodes” for the purpose of examination. It should be noted that claims 10-11 and 14-19 recite this limitation as well. 
Claim 12 is rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5-12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuzniecky et al., (US 20170035316; hereinafter Kuzniecky).
Regarding claim 2, Kuzniecky (Figures 1 and 6-10) discloses a seizure monitoring device (300) implantable between the scalp and cranium of a subject's head, the seizure monitoring device (300) comprising: an electrode device comprising: an elongate, implantable body (302) comprising elastomeric material ([0026]); a plurality of electrodes (303) positioned along the implantable body (302), ([0027]); and an electrical connection comprising one or more conductive wires (301) extending through the elastomeric material (302) and electrically connecting to the electrodes (303), ([0028]); and an implantable processing unit (304) at a proximal end of the implantable body (302) for processing electrical signals received from the electrodes (303), ([0025]-[0030]).
Regarding claim 3, Kuzniecky (Figures 1 and 6-10) further discloses that the device (300) is configured for detecting brain activity signals indicative of epileptic seizure events ([0025]-[0030]).
Regarding claim 5, Kuzniecky (Figures 1 and 6-10) further discloses that a distal end of the implantable body (302) tapers to a rounded tip ([0025]-[0030]).
Regarding claim 6, Kuzniecky (Figures 1 and 6-10) further discloses that the implantable body (302) comprises a one-piece body of elastomeric material ([0025]-[0030]).
Regarding claim 7, Kuzniecky (Figures 1 and 6-10) further discloses that the implantable processing unit (304) is configured to be implanted in a tissue pocket formed posterior to an ear of the subject ([0025]-[0030]).
Regarding claim 8, Kuzniecky (Figures 1 and 6-10) further discloses that the implantable body (302) is adapted to extend through a subgaleal pocket formed over the top of the subject's cranium generally in a coronal plane ([0025]-[0030]).
Regarding claim 9, Kuzniecky (Figures 1 and 6-10) further discloses that the at least one electrode (303) comprises a first pair of (adjacent) electrodes (303), electrodes of the first pair of (adjacent) electrodes (303) being separated by about 40 to 60 mm ([0025]-[0030]; [0021: ).
Regarding claim 10, Kuzniecky (Figures 1 and 6-10) further discloses that the at least one electrode (303) comprises a second pair of (adjacent) electrodes (303), electrodes of the second pair of (adjacent) electrodes (300) being separated by about 40 to 60 mm.
Regarding claim 11, Kuzniecky (Figures 1 and 6-10) further discloses that the at least one electrode (303) comprises a first pair of electrodes (303) adapted to locate over one of the right and left hemispheres of a brain, and a second pair of electrodes (303) adapted to locate over the other of the right and left hemispheres of the brain ([0025]-[0030]).
Regarding claim 12, Kuzniecky (Figures 1 and 6-10) further discloses that the first (adjacent) and second (adjacent) pairs of electrodes (303) are separated by about 30 mm to 50 mm ([0025]-[0030]).
Regarding claim 20, Kuzniecky (Figures 1 and 6-10) discloses a method of detecting the occurrence of seizures in a subject using the seizure monitoring device (300) of claim 2, the method comprising: implanting the implantable body (302) between the scalp and cranium of the subject such that the implantable body (302) extends over the top of the subject's cranium generally in a coronal plane; implanting the processing unit (304) beneath the scalp, posterior to an ear of the subject; receiving electrical signals from the electrodes (303) indicative of brain activity; and processing the electrical signals to identify seizure events ([0025]-[0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzniecky, as applied to claim 2 above, and further in view of Kokones et al., (US 20090204193; hereinafter Kokones).
Regarding claim 4, Kuzniecky discloses the seizure monitoring device of claim 2, but fails to disclose that the implantable body of elastomeric material has a round cross-sectional profile, wherein at least one of the electrodes extends circumferentially around a portion of the implantable body. However, Kokones (Figures 1-2) teaches an implantable monitoring device (10) in which the implantable body (20) has a round cross-sectional profile ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuzniecky such that the implantable body of elastomeric material has a round cross-sectional profile, as taught by Kokones, because the shape of the body will vary depending upon a particular application (Kokones; [0034]), so providing a round cross-sectional shape for the implantable body enables a particular application of treatment requiring such a shape. 
Regarding claim 13, Kuzniecky discloses the seizure monitoring device of claim 2, but fails to disclose that at least one of the electrodes extends circumferentially around a portion of the implantable body. However, Kokones (Figures 1-2) teaches an implantable monitoring device (10) in which the implantable body (20) carries a plurality of electrodes (30, 50), wherein at least one of the electrodes (30, 50) extends circumferentially around a portion of the implantable body ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuzniecky such that at least one of the electrodes extends circumferentially around a portion of the implantable body, as taught by Kokones, because the modification would provide directional electrodes to produce a desired focused and/or directional electric field for a particular application of treatment (Kokones; [0035]).
Regarding claim 14, Kuzniecky/Kokones further teaches (Kokones; Figures 1-2) that the at least one electrode (30, 50) comprises an annular portion of conductive material that extends circumferentially completely around the portion of the implantable body (20), (Kokones; ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).
Regarding claim 15, Kuzniecky/Kokones further teaches (Kokones; Figures 1-2) that the at least one electrode (30, 50) comprises a hollow cylinder of conductive material that extends circumferentially around the portion of the implantable body (20), (Kokones; ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).
Regarding claim 16, Kuzniecky/Kokones further teaches (Kokones; Figures 1-2) that the at least one electrode (30, 50) extends, circumferentially, part-way around the portion of the implantable body (20), (Kokones; ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).
Regarding claim 17, Kuzniecky/Kokones further teaches (Kokones; Figures 1-2) that the at least one electrode (30, 50) extends, circumferentially, between about halfway and about three-quarters of the way around the portion of the implantable body (20), (Kokones; ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).
Regarding claim 18, Kuzniecky (Figures 1 and 6-10) further discloses that the electrical connection (301) extends at least partially through the at least one electrode (303) and connects to a surface of the at least one electrode (303), ([0025]-[0030]).
Regarding claim 19, Kuzniecky/Kokones further teaches (Kokones; Figures 1-2) that the at least one electrode (30, 50) comprises a reduced diameter portion (prongs 41, etc.) at one or both of its ends in a direction of elongation of the electrode device, wherein elastomeric material of the implantable body (20) extends over (surrounds) the reduced diameter portion (prongs), (Kokones; ([0025]-[0026], [0032], [0034], [0038], [0040]-[0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794